Citation Nr: 1745431	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  06-21 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include angina, congestive heart failure (CHF), coronary artery disease (CAD), right-sided heart failure, and atherosclerotic calcifications.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for sleep apnea and, if so, whether service connection is warranted.

4.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from August 1957 to July 1959.

This matter came before the Board of Veterans' Appeals (Board) on appeal from December 2005, October 2012, and June 2016 decisions of the Waco, Texas, Regional Office (RO).

Service connection for a heart disorder was first denied by the Board in November 2008. The Veteran subsequently appealed to the United States Court of Appeals for Veterans' Claims (Court), which granted a Joint Motion for Remand (JMR); vacated the November 2008 Board decision; and remanded the appeal to the Board. The Board remanded the appeal in December 2009 and October 2011 and denied service connection in January 2013. The Court vacated the Board's January 2013 decision in a June 2014 Memorandum Decision and remanded the appeal to the Board. The Board remanded the appeal in December 2014 and September 2015. In June 2016, the Board, in pertinent part, granted service connection for hypertension and hypertensive heart disease and denied service connection for all other heart disorders. In September 2017, the Court granted a JMR, vacated the Board's denial of service connection, and remanded the appeal to the Board.

Service connection for an acquired psychiatric disorder was remanded by the Board in January 2013, June 2014, September 2015, and September 2016. In July 2017, the Board obtained a medical opinion from a psychiatrist with the Veterans Health Administration (VHA).

As to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for sleep apnea, the Board is required to consider the question of whether new and material evidence has been received without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). The Board notes that, although the RO denied reopening the claim in its June 2016 rating decision, in its October 2016 statement of the case (SOC), the RO addressed the claim on the merits. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a neurological disability was referred for appropriate action in the June 2016 Board decision but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).

The issues of service connection for an acquired psychiatric disorder and obstructive sleep apnea and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's heart disorders, including angina, CHF, CAD, right-sided heart failure, and atherosclerotic calcifications, were caused by his service-connected COPD and hypertension.

2.  In November 2008, the Board denied service connection for sleep apnea. The Veteran was informed in writing of the adverse determination and his appellate rights at that time. The Veteran did not subsequently appeal.

3.  The November 2008 Board decision is final.

4.  The additional documentation submitted since the November 2008 Board decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for heart disorders, including angina, CHF, CAD, right-sided heart failure, and atherosclerotic calcifications, have been met. 38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2016).

2.  The November 2008 Board decision denying service connection for sleep apnea is final. 38 C.F.R. § 20.1100 (2016).

3.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for sleep apnea has been presented. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Heart Disorder

Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310 where it is demonstrated that a service-connected disorder has caused or aggravated a nonservice-connected disability. See Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran has been diagnosed with CHF, right-sided heart failure, CAD, angina, and atherosclerotic calcifications. An October 2005 private treatment record indicates that the Veteran had right-sided heart failure caused by his service-connected chronic obstructive pulmonary disorder (COPD). A report of a May 2010 VA examination indicates that CAD and CHF were caused by the Veteran's service-connected hypertension. 

Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's heart disorders were caused by his service-connected disorders and, therefore, service connection is warranted.

The Board expresses no opinion regarding the severity of the disorders. The RO will assign an appropriate disability rating on receipt of this decision, in accordance with applicable law. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). In assigning evaluations for the Veteran's heart disorders, pyramiding must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

B.  Obstructive Sleep Apnea

A claimant may reopen a finally adjudicated Board decision by submitting new and material evidence. See 38 U.S.C.A. §§ 5108; 38 C.F.R. § 20.1100. New evidence means existing evidence not previously submitted. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In November 2008, the Board denied service connection for sleep apnea because it found that the Veteran's disorders were "not etiologically related to service."

The additional documentation received since the Board decision includes a July 2016 statement from the Veteran asserting that his obstructive sleep apnea was caused by his service-connected COPD.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet.App. 510 (1992). Here, without examination of any other evidence of record, the statement from the Veteran is of such significance that, when considered for the limited purpose of reopening the Veteran's claim, it raises a reasonable possibility of substantiating his claim for service connection when considered with the previous evidence of record. As new and material evidence has been received, the Veteran's claim is reopened.


ORDER

Service connection for a heart disorder, including angina, CHF, CAD, right-sided heart failure, and atherosclerotic calcifications is granted.

The Veteran's application to reopen his claim of entitlement to service connection for sleep apnea is, and to this extent only, the appeal is granted.


REMAND

Remand of the issue of service connection for an acquired psychiatric disorder is necessary to obtain a VA medical opinion as to whether any disorder was caused or aggravated by his service-connected disorders. An opinion is also needed as to whether the Veteran's symptoms meet the DSM-V criteria for a posttraumatic stress disorder (PTSD) diagnosis.

Remand of the issue of service connection for obstructive sleep apnea is necessary to obtain a VA medical opinion as to whether his disorder was caused or aggravated by his service-connected disorders. The October 2016 VA medical opinion addressing whether COPD caused or aggravated the Veteran's obstructive sleep apnea is inadequate. The examiner indicated that he was not sure the Veteran had sleep apnea, despite many diagnoses of obstructive sleep apnea in the record. The examiner's stated rationale for his negative nexus opinion was that a document reviewing current medical literature stated that obesity is the major risk factor for obstructive sleep apnea and, therefore, the Veteran's weight gain post-service was the "etiology and aggravation" of his obstructive sleep apnea.

Entitlement to a TDIU requires an accurate assessment of the functional impairment associated with all of the Veteran's service-connected disabilities. Harris v. Derwinski, 1 Vet. App. 180 (1991). In light of the award above of service connection for the Veteran's heart disorders, the issue of entitlement to a TDIU should be readjudicated by the RO following assignment of the appropriate rating and effective date for the heart disorders.

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Obtain an opinion as to the nature and etiology of an acquired psychiatric disorder. Although all indicated tests, studies and findings should be accomplished, a retrospective file review may be conducted if a specific examination is not feasible. 

VA psychiatric disorders and PTSD examination reports, including appropriate disability benefits questionnaires (DBQs) should be completed based on the record. The Veteran need not report for an in-person examination.

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  what acquired psychiatric disorders the Veteran currently has or has had any point during the pendency of the appeal.

b.  whether the Veteran's symptoms meet the DSM V criteria for a diagnosis of PTSD.

c.  whether each diagnosed acquired psychiatric disorder was caused by any in-service event, injury, disease, or disorder.

d.  whether each diagnosed acquired psychiatric disorder was caused by any of the Veteran's service-connected disorders.

e.  whether each diagnosed acquired psychiatric disorder was aggravated by any of the Veteran's service-connected disorders.

The examiner must be advised that service connection is in effect for COPD, hypertensive heart disease, bilateral hearing loss, tinnitus, hypertension, and heart disorders including angina, CHF, CAD, right-sided heart failure, and atherosclerotic calcifications.

The examiner's attention is drawn to the following:

*June and July 2010 private treatment records indicating psychiatric hospitalization where the Veteran was diagnosed with major depressive disorder, recurrent, severe, without psychotic features. VBMS Entry 11/2/2010.

*VA treatment records indicating on-going treatment for major depressive disorder.

*January 2016 VA psychiatric examination where the Veteran reported an in-service incident where a jet crashed on the U.S.S. Essex while he was stationed aboard the ship and that someone died in his arms, that he had been married three times and his current marriage was not stable, that he did not have much of a relationship with his son and no relationship with his grandchildren, that he did not participate in any social activities, that he took medication for difficulty sleeping, that he had nightmares, that he had low energy, that he had a history of suicidal ideation, that he heard a voice in his head.

*April 2016 VA treatment record where the Veteran reported occasional flashbacks to the incident of the jet crashing on the aircraft carrier. VBMS Entry 10/4/2016, p. 47.

*September 2017 informal hearing presentation (IHP) stating a history of PTSD and depression symptoms (with citations to specific VA treatment records), containing a newspaper article about the jet crashing on the U.S.S. Essex in May 1959, and containing a statement from the Veteran indicating that he raised the issue of possible PTSD with his treating psychiatrists several times and had symptoms of PTSD, including irritability, anger, nightmares, and abusiveness to his spouses, for many years, and that he self-treated with over-the-counter supplements. 

2.  Obtain an opinion as to the nature and etiology of obstructive sleep apnea. All indicated tests and studies should be accomplished and the findings reported in detail. THE OPINION MUST BE BASED ON THIS SPECIFIC VETERAN'S HEALTH HISTORY AND DISORDERS AND NOT BE BASED SOLELY ON WHAT CAN BE FOUND IN THE MEDICAL LITERATURE.

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran's obstructive sleep apnea was caused by any of his service-connected disorders.

b.  whether the Veteran's obstructive sleep apnea was aggravated by any of his service-connected disorders.

The Veteran is service connected for COPD, hypertensive heart disease, bilateral hearing loss, tinnitus, hypertension, and heart disorders including angina, CHF, CAD, right-sided heart failure, and atherosclerotic calcifications.

The examiner's attention is drawn to the following:

*May 1995 sleep study results stating a diagnosis of severe obstructive sleep apnea. VBMS Entry 7/14/2004, p. 171-177.

*May 2005 private sleep study results. VBMS Entry 9/3/2014.

*January 2007 VA examination report stating a diagnosis of obstructive sleep apnea.

3.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


